Citation Nr: 1328434	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
injury to the thoracic and lumbar spine.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic muscle tension headaches prior to August 
8, 2011 and entitlement to an initial rating in excess of 50 
percent for post-traumatic muscle tension headaches from 
August 8, 2011.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative changes to C5-6, residuals of injury to the 
cervical spine.  

4.  Entitlement to an initial rating in excess of 30 percent 
for cervical radiculopathy of the left arm.  

5.  Entitlement to an effective date prior to January 29, 
2010, for the grant of service connection for cervical 
radiculopathy of the left arm.  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
November 1976 and had a period of active duty for training 
(ACDUTRA) from May 1987 to June 1987.  The Veteran also 
served in the Louisiana Air National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran testified at a video hearing in November 2011 
before the undersigned Veterans Law Judge (VLJ) and a copy 
of the transcript of the hearing has been included in the 
claims file.

The Board has considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record.  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  The record reflects that the Veteran was 
granted entitlement to a TDIU by an April 2013 rating 
decision.  The Veteran did not express disagreement with the 
decision.  Therefore, the issue of entitlement to a TDIU is 
not before the Board.     

The issue of entitlement to service connection for 
depression, claimed as secondary to service-connected 
disabilities, has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 
30 percent for post-traumatic muscle tension headaches prior 
to August 8, 2011 and entitlement to an initial rating in 
excess of 50 percent for post-traumatic muscle tension 
headaches from August 8, 2011, is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Residuals of an injury to the thoracic and lumbar spine 
did not manifest in service and arthritis is not manifest 
within one year thereafter, and the most probative evidence 
of record shows that the Veteran's disability is not 
causally or etiologically related to an in-service event, 
injury, or disease.

2.  The service-connected degenerative changes to C5-6, 
residuals of injury to the cervical spine, is manifested by 
subjective complaints of pain, fatigue, weakness, lack of 
endurance, incoordination, flare-ups, and manifested by 
objective findings of limitation of forward flexion to 24 
degrees at its most restrictive, with pain following 
repetitive testing, but with no additional limitations 
following repetitive range of motion testing, and without 
ankylosis or incapacitating episodes with physician 
prescribed bed rest.
3.  The Veteran's cervical radiculopathy of the left arm 
manifests in complaints of pain, weakness, numbness, 
tingling, which is comparable to no worse than moderate 
incomplete paralysis.  

4.  It is factually ascertainable that the Veteran had 
cervical radiculopathy in the left arm on August 18, 2007, 
but not earlier, and no earlier claim was filed after the 
previous final denial.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
injury to the thoracic and lumbar spine have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for a rating in excess of 20 percent for 
degenerative changes to C5-6, residuals of injury to the 
cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242 (2012).

3.  The criteria for an initial rating in excess of 30 
percent for cervical radiculopathy of the left arm have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2012).

4.  The criteria for an earlier effective date of August 18, 
2007, but no earlier, for the grant of service connection 
for cervical radiculopathy of the left arm, have been met.  
38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The February 2008, 
September 2009, and May 2011 letters satisfied the duty to 
notify provisions and notified the Veteran of the 
regulations pertinent to the establishment of an effective 
date and disability rating.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As to the duty to assist, the Board finds that VA has 
secured all available and identified evidence including VA 
treatment records, service treatment records, Social 
Security Administration records, and private treatment 
records.  The updated VA treatment records were obtained in 
accordance with the Board's February 2012 remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided VA examinations in April 2008, 
October 2009, and March 2013 with respect to her claim for a 
higher rating for degenerative changes to C5-6, residuals of 
injury to the cervical spine, and provided VA examinations 
in May 2011 and March 2013 with respect to her cervical 
radiculopathy of the left arm.  The examinations are 
adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board 
acknowledges that the April 2008 and October 2009 VA 
examiners did not review the Veteran's claims file.  
However, the Board finds that all of the examinations are 
adequate as the examiners took a history of the Veteran's 
disabilities and the Veteran's symptoms, examined the 
Veteran, and recorded the findings and manifestations of the 
Veteran's disabilities.  The Board observes that an addendum 
was obtained following the March 2013 spine examination.  
The examiner was asked to provide an opinion as to the 
Veteran's limitation of motion, in degrees, during her 
reported flare-ups.  The examiner responded that the request 
could not be answered.  The examiner explained that if he 
was there during a flare-ups, then the decreased range of 
motion was reflected in the examination measurements or if 
he was not there during a flare-up, the examiner questioned 
who would measure the loss of range of motion and indicated 
that if one wished to have the Veteran guess, it was 
unlikely that the Veteran could self-report objectively and 
have the skill with a protractor to use it.  Although the VA 
examiner did not answer the question as directed by the 
Board's remand, the examiner explained why the question 
could not be answered.  Therefore, the Board finds that the 
examinations are adequate and the March 2013 VA examination 
and addendum substantially complied with the Board's remand.  
See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 
268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(holding that only substantial, and not strict compliance 
with the terms of a remand request, is required); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there 
was no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order).

With respect to the Veteran's claim for service connection, 
the Board finds that the VA examination obtained in this 
case is adequate.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes 
that the examiner did not provide an opinion in terms of 
probability.  The Veteran's representative requested that 
the issue be remanded for a new opinion.  However, the Board 
finds that the examination and opinion are adequate.  The 
examiner reviewed the claims file, considered the Veteran's 
statements, examined the Veteran, and provided a medical 
opinion with supporting rationale.  As explained below, the 
examiner stated in unequivocal terms that the Veteran's 
disability was not related to the military service injury.  
The examiner provided a well reasoned rationale to support 
the opinion by explaining that the X-rays were normal for 
many years after the in-service injury and related the 
changes of the Veteran's spine to age.  Therefore, a remand 
for a new opinion is not required.  See Stegall, id; D'Aries 
v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that 38 C.F.R. § 3.103(c) (2) (2010) requires that the 
Veterans Law Judge (VLJ) who conducts a hearing fulfill two 
duties to comply with the above regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) 
the duty to suggest the submission of evidence that may have 
been overlooked.  

Initially, the Board notes that the issues of entitlement to 
a higher initial rating for cervical radiculopathy of the 
left arm and entitlement to an earlier effective date for 
the grant of service connection for cervical radiculopathy 
of the left arm were not yet perfected at the time of the 
video hearing.  When the Veteran perfected the appeal with 
respect to these issues, she did not request a hearing.  

During the November 2011 Board hearing, the VLJ identified 
the issues on appeal and the Veteran was assisted at the 
hearing by a private attorney.  The VLJ and the private 
attorney asked pertinent questions with respect to the 
Veteran's claims.  The hearing focused on the elements 
necessary to substantiate the claims.  In addition, the VLJ 
specifically asked the Veteran regarding medical treatment, 
including from the VA Medical Center.  The Veteran 
identified VA treatment, which has been associated with the 
claims file.  To the extent that there was any error in 
explaining the issues or suggesting the submission of 
evidence that may have been overlooked, the Veteran, through 
her testimony and actions has demonstrated knowledge of the 
elements necessary to substantiate her claims.  She has 
submitted relevant evidence consisting of private medical 
records and VA medical records and provided argument as to 
why her disabilities warrant higher ratings and why she is 
entitled to service connection.  Neither the representative 
nor the Veteran has suggested any deficiency in the conduct 
of the hearing.  Therefore, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 
38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional 
evidence, relevant to the issue adjudicated in this 
decision, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all 
of the evidence in the Veteran's claims file.  Although the 
Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
all the evidence submitted by the Veteran or obtained on her 
behalf be discussed in detail. Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly 
present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Establishing service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Service connection for arthritis may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

The Veteran contends that service connection is warranted 
for residuals of injury to the thoracic and lumbar spine.  
She stated that she experienced a fall during her period of 
active duty and injured her head, neck, and back.  She 
reported that she has experienced pain since the in-service 
injury and that the injury caused her current disabilities.

The evidence reflects that the Veteran has a current 
disability.  The March 2013 VA examination report reveals a 
diagnosis of multilevel degenerative disc 
disease/degenerative joint disease ("DDD/DJD").   The Social 
Security Administration records indicate that the Veteran is 
disabled for disorders of the back.  

Reports of Medical Examination dated in October 1976, 
December 1979, May 1980, and April 1984, show that the 
Veteran's spine was clinically evaluated as normal.  Reports 
of Medical History dated in April 1984 and February 1985 
show that the Veteran checked no as to whether she 
experienced recurrent back pain.  Review of the service 
treatment records shows that the Veteran fell at the mess 
hall in May 1987, striking the back of her head and upper 
back on a cement floor.  A May 1987 service treatment record 
shows that the Veteran was referred to Meadowcrest Emergency 
Room for X-rays and further evaluation to rule out a 
cervical spine or whiplash-type injury.  Records dated in 
May 1987 reflect assessments of "cervical spasms" and 
"cervical spasm, resolving."  A May 1987 X-ray report from 
Meadowcrest Hospital reflect impressions of a normal lumbar 
spine, limitation of motion, and early degenerative changes 
in the cervical spine, no significant abnormalities 
demonstrated on the dorsal (thoracic) spine, and no evidence 
of acute traumatic lesion to the skull.  Another Meadowcrest 
Hospital record reflects an impression of cervical strain 
and low back pain and the Veteran was instructed to apply 
ice to her head, warm compresses to her neck and back, and 
to maintain strict bed rest.  

A June 1987 letter from Dr. Charles C. Anastasio, addressed 
to the Louisiana Air National Guard, indicated that the 
Veteran had recurrent cervical pain following a fall at the 
Naval Barracks in late May, 1987.  He indicated that the X-
rays of the lumbar spine and thoracic spine were negative.  
The X-rays of the cervical spine revealed degenerative 
changes at C5-6 intervertebral space.  Dr. Charles C. 
Anastasio indicated that: "impression following history, 
physical and radiographic examination was symptomatic 
cervical disc disease."  A subsequent letter indicated that 
out-patient physical therapy failed to relieve her symptoms 
and it was recommended that the Veteran be referred to a 
military orthopedist and neurosurgeon.  

A February 1991 report of medical examination shows that the 
Veteran's spine was clinically evaluated as normal.   A 
February 1996 report of medical history shows that the 
Veteran checked no as to experiencing recurrent back pain.  

Private medical records dated from 1987 to 1991, which 
appear to have been submitted with respect to an insurance 
claim, reveal that the Veteran complained of back and neck 
pain.  The records contain diagnoses of thoracic sprain or 
strain, pain in thoracic spine, and thoracic neuritis.  A 
July 1987 record noted that the Veteran indicated that she 
had severe back pain.  In a signed July 1987 questionnaire, 
the Veteran explained that she slipped and fell backwards 
and that the injury affected her with a "stiff neck and bad 
muscle spasms" in her back.  

A September 1991 surgeon's report indicated that an 
orthopedic examination performed on September 12, 1991 
revealed moderate low back pain with right and left lateral 
lumbar flexion, lumbar flexion, and extension, right.  The 
Veteran was treated by mechanical traction to ease spinal 
fixations and deep tissue massage to reduce muscle spasms, 
and spinal manipulations to eliminate nerve root 
encroachment and hot packs to facilitate joint movement.  
The X-ray diagnosis was "cervical hypolordosis, degenerative 
joint disease C5-C6, C6-C7, osterphytic spur formation 
anterior body margin C5-C6, dislocation of C7 body rotation 
left, lumbar hyperlordosis, anterior weight bearing lumbar 
spine, slight dislocation L4 body rotation left, unstable 
acquired lumbosacral joint."  The report continued to note 
that an orthopedic examination performed on November 13, 
1991 disclosed slight low back stiffness with lumbar flexion 
and extension, right and left lateral lumbar flexion, right 
and left lumbar rotation, and right and left Kemp's test.  

In a statement from the Veteran received in September 1997, 
she stated that she flipped her head backward in grease and 
water on a concrete floor in the dining facility during 
active duty.  She stated that she let her sergeant know of 
the pain in her head, neck, and back, but went back to her 
normal working duties.  She stated that she took Aspirin, 
Advil, "BC" powders, and hot compresses on her neck and back 
for the duration.  She stated that she has faced the same 
problems over the years.  
During a February 1999 hearing, the Veteran testified that 
she still had problems with her back.  

A February 1999 letter from Dr. William S. Berman indicated 
that the Veteran entered his office on July 30, 1987 and 
again on September 11, 1991 for examination and treatment of 
injuries she sustained slipping on a grease spot while 
performing her duties in the U.S. military.  Dr. William S. 
Berman noted:  ". . . My understanding of the accident is 
that while the patient was on the military base she was 
walking in the dining facility and slipped on a large grease 
spot flip[p]ing backward stricking her head and landing on 
her lower back and felt an immediate onset of neck and lower 
back pain."  He explained:  "We now find ourselves 12 years 
after her accident and the patient still complaining of 
symptoms in her low back and neck which I feel requires 
extensive physical therapy and rehabilitation."  

Lay statements from R.B., L.G., G.B., D.W., J.P. (the 
Veteran's husband), dated in 1999, indicated that while they 
were all not present at the time of the Veteran's injury, 
she suffered from severe aches to her head and upper and 
lower back due to the accident.  Specifically, D.W. noted 
that she served with the Veteran at the base but did not 
experience the fall.  D.W. witnessed through the years how 
the Veteran had aches and pains to her head and upper and 
lower back.  

The February 2000 X-rays of the lumbar spine and thoracic 
spine were normal.  

A March 2000 VA examination report shows that the Veteran 
complained of upper back pain and reported that she fell 
while she was in service in May 1987.  The impression was 
listed as "Post-traumatic musculoskeletal pain in the neck 
and upper part of the low back."  The examiner noted that 
the MRI of the cervical spine showed degenerative changes at 
C5-C6 level.  The other routine X-rays of the thoracic and 
lumbar spine were within normal limits.  

A May 2000 letter from Dr. Donald M. Dooley, Chief of 
Neurosurgery at the New Orleans, Louisiana VA Medical 
Center, indicated that there was "no current disability 
involving the thoracic and lumbar spines.  This is backed up 
by normal physical examination and X-rays."  

An August 2001 VA treatment record indicated that the 
Veteran was having low back pain, ". . . this is from the 
same injury as the new pain and is not new - 10 years."  

In a September 2003 VA examination report, the Veteran 
reported that she sustained a fall in 1987 when she hit her 
head and back and subsequently developed headaches, neck 
pain, and back pain.  She felt that the pain syndromes 
increased in severity since then.  The examiner indicated 
that the T-spine plain films from February 2000 demonstrated 
normal study and the L-spine series indicated a normal 
study.  The impression was listed as ". . . status post 
traumatic injury to her head, neck, and lower back who now 
complains of pain syndromes affecting those areas."  

A May 2004 letter from Orthopedic Associates of New Orleans 
indicated that the Veteran was seen in the office with 
discomfort in the right posterior neck area and lower back 
area "secondary to a fall in 1987."  The Veteran was 
injected in the right posterior neck and right lower back 
area with Depo Medrol and Xylocaine for symptomatic relief.

A May 2004 letter from M.S., a nursing assistant, noted that 
the Veteran complained of frequent massive head and back 
injuries for the past year.  She was given over-the-counter 
drugs.  In another letter from M.S., dated in June 2005, it 
was noted that due to a slip and fall accident that the 
Veteran sustained in June 1987, she went to the school 
nursing office to get medicine for reaches and back pain 
during the 2003 to 2004 school year.  A May 2004 letter from 
a teacher explained that the Veteran worked hard but that 
she had ailments and was under so much strain.  She had 
daily aches and pains.  A subsequent letter from the same 
teacher, dated in June 2005, noted that due to a slip and 
fall accident, the Veteran went to the nurse's station for 
headache and backache medications and that she dealt with 
back pains the whole time she worked.  

In a May 2004 letter from the Veteran's husband, J.P., noted 
that he was a friend to the Veteran for over 10 years in 
their military unit and was married to her since January 
1988.  He noted that she had many problems and that she 
constantly complained about her tremendous headaches and 
backaches.  He stated that she was traumatized with the 
stress and strain that stemmed from her injuries.  

In a September 2008 letter, the Veteran's husband explained 
that he could attest to the pain, sorrow, sadness, and 
injuries that the Veteran endured since June 1987.  He 
stated that they were engaged to be married in November 1987 
but had to postpone it because she had tremendous hurt and 
pain.  He stated that they were married since January 1988 
and the Veteran endured many days and nights of pain and 
anger in dealing with her mishap when she took the fall that 
injured her and caused severe pain to her head, neck, and 
back.  He stated that she endured the pains since 1987.

In lay statements received in April 2008, C.H., M.H., 
C.B.B., and C.L. indicated that the Veteran has been 
suffering from severe aches and pains due to her accident.  
C.L. noted that she was friends with the Veteran for 20 
years and witnessed through the years how the Veteran 
suffered with her aches and pains.  C.B.B. stated that she 
was the Veteran's sister and the Veteran was not able to 
jog, walk, and exercise since her fall.  M.H. stated that 
she was in the military at the same time and rode to the 
base together.  M.H. kept a close watch over her during her 
illness and witnessed through the years how the Veteran 
suffered with aches and pains to her head and upper/lower 
back due to her accident.  

An August 2007 VA treatment record shows that the Veteran 
complained of a history of chronic neck and back pain 
following a fall.  A September 2007 VA treatment record 
noted that the Veteran's lower back pain started around the 
same time as her fall in 1987.

In a September 2011 Tulane Medical Center private record, 
the Veteran indicated that her back pain began after a fall 
in 1986.  

The Veteran was provided a VA examination for the back 
(thoracolumbar spine) in March 2013.  The claims file was 
reviewed.  The examiner listed a diagnosis of "multilevel 
DDD/DJD since 2000 with recent L lower extremity 
radiculopathy L4/5."  The examiner indicated that the 
Veteran had normal X-rays until many years after fall.  The 
examiner indicated that the films in 2000, long enough for 
any service injury to be seen were normal so the present 
changes in "l spine" are from age alone and not related to 
military service event and limits of motion in "l" spine 
were from age alone.  

In reviewing all of the evidence of record, the Board finds 
that the March 2013 VA examiner's opinion is the most 
probative evidence with respect to the etiology of the 
Veteran's claimed disability.  The examiner expressed an 
opinion following an extensive examination of the Veteran 
and claims file review, as well as consideration of the 
Veteran's reported history.  The examiner opined that the 
present changes were from age alone and "not related to 
military service event."  The examiner's rationale was based 
on normal X-rays in 2000, years after the Veteran's injury, 
and related the present changes in the Veteran's spine to 
"age alone."  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion include the medical expert's access to the 
claims file and the thoroughness and detail of the opinion).  

In contrast, the Board notes that the VA treatment records 
and private treatment records include notations relating the 
Veteran's back pain to her in-service fall or injury.  
However, it does not appear that any of the examining 
physicians reviewed the relevant service treatment records, 
which included normal X-rays of the thoracic and lumbar 
spine in May 1987-the time of the Veteran's in-service fall.  
Further, the examining physicians did not discuss the 
significance of normal X-rays completed in 2000, more than 
10 years after the Veteran's in-service fall.  Indeed, the 
physicians related the Veteran's current disabilities to her 
fall, but did not provide a well reasoned rationale in 
support of the opinions.  Thus, the Board does not find 
these notations to be as probative as the VA examiner's 
opinion.  

Finally, the Board recognizes Dr. William S. Berman's 
February 1999 letter wherein he noted that he treated the 
Veteran in 1987 and again in 1991.  He stated:  ". . . My 
understanding of the accident is that while the patient was 
on the military base she was walking in the dining facility 
and slipped on a large grease spot flip[p]ing backward 
stricking her head and landing on her lower back and felt an 
immediate onset of neck and lower back pain."  He explained:  
"We now find ourselves 12 years after her accident and the 
patient still complaining of symptoms in her low back and 
neck which I feel requires extensive physical therapy and 
rehabilitation."  However, similar to the other physician's 
opinions in this case, Dr. William S. Berman did not note 
review of the relevant service treatment records and did not 
discuss any diagnosis or the normal X-rays years after the 
Veteran's in-service injury.  Therefore, the Board finds 
that the most probative medical opinion is the March 2013 VA 
examiner's opinion and, therefore, service connection is not 
warranted.  

The Board recognizes the Veteran's belief that her residuals 
of a thoracic and lumbosacral spine injury are related to 
her in-service fall.  In addition, the Board acknowledges 
the numerous lay statements attesting to the Veteran's 
complaints of back pain.  As noted above, the lay persons, 
some of whom have known the Veteran since her in-service 
fall, attested that she experienced pain since her in-
service fall.  Although lay persons are competent to state 
that the Veteran has been in pain since that time, they are 
not competent to provide an opinion as to whether the 
Veteran's current disability is causally or etiologically 
related to her in-service injury and whether her disability 
had its onset during active duty.  Although lay persons are 
competent to provide opinions on some medical issues, see 
Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the 
specific issue in this case, the etiology of a spine 
disability, falls outside the realm of common knowledge of a 
lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
n.4 (Fed. Cir. 2007).  Diagnosing a spine disability 
requires medical and diagnostic testing and identifying a 
medical etiology for a condition requires medical training.  
Further, as noted above, the Board attributes great value to 
the VA examiner's opinion as the examiner reviewed the 
claims file, examined the Veteran, noted the Veteran's 
reported history, and provided a negative nexus opinion.  
Indeed, the VA examiner explained that the   X-rays dated 
years after the Veteran's injury were normal and that the 
changes in her spine were age-related.  

With respect to continuity of symptomatology, the Veteran 
has stated that she believes her back problems began after 
her in-service fall.  In regard to her reports of chronic 
symptoms since service, the Federal Circuit recently held 
that continuity of symtomatology under 38 C.F.R. § 3.303(b) 
only applies to those conditions recognized as chronic under 
38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  The Veteran's disability is diagnosed as 
arthritis, which is recognized as a chronic condition.  38 
C.F.R. § 3.309(a).  Nevertheless, while the Veteran is 
competent to state that she had pain since service, as well 
as the lay statements submitted from friends, co-workers, 
family members, and her husband, who have observed her in 
pain, the Board affords greater probative weight to the 
medical evidence of record.  Again, the X-rays completed in 
May 1987, at the time of the Veteran's in-service injury, 
revealed a cervical spine disability, but normal thoracic 
and lumbar spine.   While some earlier private medical 
records indicated complaints of pain and notations regarding 
thoracic sprain and stenosis, the subsequent medical 
evidence, including a May 2000 letter from Dr. Donald M. 
Dooley, Chief of Neurosurgery at the New Orleans, Louisiana 
VA Medical Center, indicated that there was "no current 
disability involving the thoracic and lumbar spines.  This 
is backed up by normal physical examination and X-rays."  
Indeed, the X-rays dated in 2000 were normal.  Further, the 
Board has found the VA examiner's opinion to be the most 
probative evidence with respect to the etiology of the 
Veteran's claimed disabilities.  The examiner explained that 
the claimed disability was not related to the military 
injury as the X-rays completed years after service were 
normal and attributed the Veteran's disability to age-
related changes.  Therefore, the Board finds that service 
connection based on continuity of symptomatology is not 
warranted.  

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals 
of injury to the thoracic and lumbar spine because the most 
persuasive and probative evidence of record is against a 
finding of continuity of symptoms since service and against 
a finding that there is a nexus between a current disability 
and an event, injury, or disease occurring in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Because the 
preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
residuals of injury to the thoracic and lumbar spine is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2012).  

Finally, where a Veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2012).  In this case, there is no evidence of 
arthritis within one year of separation from service.  
Therefore, service connection on a presumptive basis is also 
not warranted.

Legal Criteria - Rating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been 
pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the 
schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Increased Rating for Degenerative Changes of C5-6, Residuals 
of Injury to Cervical Spine

The Veteran's claim for an increased rating for degenerative 
changes of C5-6, residuals of injury to cervical spine, was 
received in January 2008.  Her disability is currently rated 
as 20 percent disabling under Diagnostic Codes 5010-5242.  

The general rating formula for diseases and injuries of the 
spine provides for the disability ratings under Diagnostic 
Codes 5235 to 5243.  

Under the general rating formula for diseases and injuries 
of the spine, ratings are assigned as follows:

A 10 percent rating is warranted for forward flexion of the 
cervical spine which is greater than 30 degrees, but not 
greater than 40 degrees or combined range of motion of the 
cervical spine which is greater than 170 degrees, but not 
greater than 335 degrees; or muscle spasms, guarding, or 
localized tenderness, not resulting in abnormal fait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months warrants a 20 
percent evaluation.  A 40 percent rating is warranted when 
there are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months. A 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

The VA treatment records and private medical records reveal 
complaints of pain with range of motion.  The records also 
indicated limitation of motion of the cervical spine.  
Further, the records indicated that her pain was limiting 
her activities and that she was unable to perform well at 
work due to her pain and medications.  A June 2007 VA 
treatment record indicated that, on examination, there were 
tender cervical paraspinals, traps, rhomboids, and lumbar 
paraspinals.  There was pain with range of motion and 
extension was greater than flexion.  There was limited 
lateral flexion and rotation and no extension.  Strength was 
5/5 for bilateral upper extremities and lower extremities.  
Sensation was intact to light touch.  Hoffman's sign was 
positive bilaterally.  The Veteran had a normal gait.  There 
was a questionable Spurling's sign on the left.  

A May 2007 VA treatment record showed that the Veteran had 
muscle spasms in her neck.  The examining physician 
indicated that the Veteran's paraspinals were tender to 
palpation and that the neck lacked four fingers active 
flexion and 2 fingers passively with pain pulling in back.  
With respect to extension, the neck was neutral with active 
and 15 degrees with passive motion with pain in the right 
paraspinals.  

A September 2007 VA treatment record noted that the Veteran 
had pain and limited cervical flexion.  

In a statement received by the RO in April 2008, the Veteran 
stated that she received injections in her neck and that she 
experienced overwhelming pain.  

A November 2009 VA treatment record indicated that the neck 
pain was worse, which was limiting the Veteran's activities 
at home and work.  

A July 2010 VA treatment record indicated that the Veteran 
experienced pain with range of motion of the cervical spine.  

The Veteran was provided a VA examination in April 2008.  
The claims file was not available.  The Veteran reported 
pain that was moderate and lasted for 1 day, approximately 
41 days per year.  She reported radiation of pain in all 
fingers of the left hand, which was tingling.  The detailed 
motor examination was normal.  The detailed sensory 
examination of the upper extremities was normal.  The 
detailed reflex exam was 3+ for all nerves tested.  There 
was no spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  Cervical flexion was 0 to 45 
degrees with no pain on active motion, passive motion, or 
after repetitive use.  There was no additional loss of 
motion on repetitive use of the joint.  Cervical extension 
was 0 to 45 degrees with no pain on active motion, passive 
motion, or after repetitive use.  There was no additional 
loss of motion on repetitive use of the joint.  Cervical 
right lateral flexion was 0 to 45 degrees with no pain on 
active motion, passive motion, or after repetitive use.  
There was no additional loss of motion on repetitive use of 
the joint.  Cervical left lateral flexion was 0 to 45 
degrees with no pain on active motion, passive motion, and 
no pain after repetitive use.  There was no additional loss 
of motion on repetitive use.  Cervical right lateral 
rotation was 0 to 80 degrees with no pain on active motion, 
passive motion, or after repetitive use.  There was no 
additional loss of motion on repetitive use.  Cervical left 
lateral rotation was 0 to 80 degrees with no pain on active 
motion, passive motion, or after repetitive use.  There was 
no additional loss of motion on repetitive use.  The Veteran 
was employed full time and did not lose any time from work 
during the last 12 month period.  The Veteran was diagnosed 
with degenerative disc disease of the cervical spine of C3, 
4, 5, and 6.  There were significant effects on occupation 
because the Veteran had to go to the school nurse.  Her 
disability prevented chores, shopping, and sports and had 
moderate effects on exercise.  

The Veteran was provided a VA examination in October 2009.  
The claims file was not available for review.  The Veteran 
did not report a history of hospitalization or surgery.  The 
Veteran reported fatigue, decreased motion, stiffness, 
weakness, spasms, and pain with severe, constant, daily, and 
aching pain in the mid cervical spine.  She reported 
radiation to the occipital area.  She reported severe weekly 
flare-ups with a duration of hours.  She reported that her 
impression of the extent of additional limitation of motion 
or other functional impairment during flare-ups was 50 to 60 
percent.  The examiner indicated that the Veteran had 
incapacitating episodes of spine disease daily after work.  
She was able to walk 1/4 of a mile.  The Veteran's gait was 
normal.  There was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, reverse lordosis, or 
ankylosis.  On examination, there was guarding, pain with 
motion, and tenderness.  There was no spasm, atrophy, or 
weakness.  Muscle spasm, localized tenderness or guarding 
was not severe enough o be responsible for abnormal gait or 
abnormal spinal contour.  The detailed motor examination was 
normal.  The detailed sensory examination was normal.  The 
detailed reflex exam was normal.  Cervical spine flexion was 
0 to 25 degrees, extension from 0 to 2 degrees, left lateral 
flexion from 0 to 20 degrees, left lateral rotation from 0 
to 50 degrees, right lateral flexion from 0 to 25 degrees, 
right lateral rotation from 0 to 45 degrees, and objective 
evidence of pain on active range of motion.  There was 
objective evidence of pain following repetitive motion but 
no additional limitations after three repetitions of range 
of motion.  Lasegue's sign was negative.  The examiner 
indicated that the Veteran was currently employed full time 
as a teacher and the time lost from work during the last 12 
month period was a total of 2 weeks.  The diagnosis was 
listed as degenerative joint disease of the cervical spine.  
The effects on occupational activities included problems 
with lifting and carrying, decreased strength, and upper 
extremity pain.  There were moderate effects on chores, 
shopping, exercise, sports, recreation, and mild effects on 
traveling, bathing, and dressing with no effects regarding 
feeding, toileting, or grooming.  

A July 2010 private medical record reveals cervical spine 
range of motion findings as follows:  flexion from 28 
degrees to 24 degrees, extension from 24 degrees to 15 
degrees, "RSB" from 12 degrees to 15 degrees, "LSB" from 12 
degrees to 8 degrees, and "RROT" from 25 degrees to 31 
degrees.  A September 2011 private medical record reveals 
cervical range of motion findings as follows:  flexion to 35 
degrees, extension to 8 degrees, "LROT" to 21 degrees, 
"RROT" to 19 degrees, "RSB" to 10 degrees, and "LSB" to 10 
degrees.  An October 2011 private medical record revealed 
cervical range of motion findings as follows:  flexion from 
35 to 40 degrees, extension from 8 to 16 degrees, "RROT" 
from 19 degrees to 36 degrees, "LROT" from 21 to 10 degrees, 
"RSB" from 10 to 15 degrees, and "LSB" from 10 to 11 
degrees.    

A June 2011 form indicated that the Veteran had constant 
neck pain and headaches and needed time off from work during 
exacerbations of neck pain, headaches, and depression.  It 
was indicated that the Veteran's incapacity was one to two 
times per week with a duration of two days per episode.  

In a June 2011 statement, the Veteran explained that she 
felt she was having a heart attack and went to the emergency 
room because of the excruciating pain that she experienced 
down her neck to her left arm.  

A September 2011 letter from Dr. Vidyullatha Reddy-Sadda 
noted that the Veteran was seen since January 2006 and 
suffered from neck pain due to cervical spondylosis with 
pain and paresthesias in both upper extremities, worse in 
the left upper extremity.  

During the November 2011 hearing, the Veteran testified that 
she experienced pain all down her left side.  She stated 
that ". . . I have pain that goes down the left side of my 
shoulder, all the way over my buttocks, and come up to the 
front of my left leg, over the front of the leg, go down all 
the way to the foot and tingle my toes, my toe up on that 
foot."  She stated that it was very painful and she could 
not sleep on her back. She stated that she could not sleep 
on her side and that she was always twisting and turning 
because the pain woke her up.  She stated that she 
experienced stiffness and weakness in her neck.  She 
testified that her neck felt tight and went down her 
shoulders, down her arms, and her fingers.  She said that it 
felt as though someone heavy was standing on her shoulders.  
She testified that she dropped things on the left side and 
had muscle spasms in her neck.

The Veteran was provided a VA examination in March 2013.  
The claims file was reviewed.  The diagnosis was listed as 
"multilevel DDD/DJD with left upper extremity radiculopathy 
C5/6 and C6/7."  The Veteran reported flare-ups that impact 
the function of the cervical spine and were described by the 
Veteran as chronic pain at the base of the neck without 
radiation.  Range of motion indicated forward flexion of 25 
degrees, extension to 25 degrees, right lateral flexion to 
30 degrees, left lateral flexion to 30 degrees, right 
lateral rotation to 50 degrees, and left lateral rotation to 
50 degrees.  The examiner indicated that the Veteran was 
able to perform repetitive-use testing with post-test 
forward flexion ending at 25 degrees.  Post-test extension 
ended at 25 degrees, post-test right lateral flexion ending 
at 30 degrees, post-test left lateral flexion ending at 30 
degrees, post-test right lateral rotation ending at 50 
degrees, and post-test left lateral rotation ending at 50 
degrees.  The Veteran had no additional limitation in range 
of motion following repetitive-use testing.  The examiner 
indicated that the Veteran had functional loss which 
consisted of less movement than normal.  There was no 
indication of weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled 
movements smoothly, or pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and/or weight-bearing.  There was no localized 
tenderness or pain to palpation for joints/soft tissue of 
the cervical spine (neck).  The Veteran had no guarding or 
muscle spasm of the cervical spine.  The examiner did not 
indicate that the Veteran had abnormal gait or abnormal 
spinal contour.  Muscle strength testing revealed 5/5 in 
elbow flexion, elbow extension, wrist flexion, wrist 
extension, finger flexion, and finger abduction.  The 
Veteran did not have muscle atrophy.  Reflex examination 
showed deep tendon reflexes (DTRs) of 2+ in biceps, triceps, 
and brachioradialis.  Sensory examination revealed normal 
findings for the shoulder area (C5), inner/outer forearm 
(C6/T1), and hand/fingers (C6-8).  With respect to 
radiculopathy, the examiner indicated that the Veteran had 
mild intermittent pain of the left upper extremity.  The 
examiner did not indicate symptoms of constant pain, 
paresthesias and/or dysesthesias, or numbness.  The Veteran 
was diagnosed with IVDS.  However, the examiner indicated 
that the Veteran did not have any incapacitating episodes 
over the past twelve months.  The examiner noted that there 
was no evidence of painful motion on any examination.    

In an April 2013 addendum to the March 2013 examination 
report, the examiner noted that the claims file was 
reviewed.  The examiner indicated that the Veteran reported 
flare-ups that impacted the function of the cervical spine.  
The examiner noted that the Veteran described the impact of 
flare-ups as "chronic pain at the base of the neck without 
radiation that limits activities to a major degree."  In 
response to the question as to whether the examiner could 
express, in degrees, the limitation of function due to the 
flare-ups, the examiner stated that the rest of the request 
could not be answered.  The examiner explained that if he 
was there during a flare-ups, then the decreased range of 
motion was reflected in examination measurements or if he 
was not there during a flare-up, who would measure the loss 
of range of motion and that if one wishes to have the 
Veteran hazard a guess, it was unlikely that the Veteran 
could self-report objectively and have the skill with a 
protractor to use it.  

The Social Security Administration records show that the 
Veteran reported that her disorders of the back and neck 
affect her ability to lift, squat, walk, sit, kneel, and her 
memory.  She stated that she used a walker.

In consideration of the evidence of record, the Board finds 
that the Veteran's disability does not warrant a rating in 
excess of 20 percent.  The medical evidence does not reflect 
findings of flexion to 15 degrees or less or ankylosis of 
the cervical spine.  Therefore, a rating in excess of 20 
percent is not warranted.

The Board recognizes the application of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, supra.  During the October 2009 VA 
examination, the Veteran's flexion was recorded as 25 
degrees and the Veteran reported that she felt that her 
functional impairment during flare-ups was 50 to 60 percent.  
However, during the other VA examinations, the objective 
evidence did not reveal other limitations aside from pain 
following repetitive range of motion testing.  In addition, 
the most recent VA examination indicated that there was no 
objective pain on range of motion testing.  In considering 
the evidence as a whole, the Board does not find that a 
higher rating is warranted.  While the Veteran can report 
that she has flare-ups and that she has functional 
impairment, she is not competent to report what her flexion 
measurements are or to what degree her limitation is with 
respect to her limitation of motion.  Indeed, the addendum 
to the March 2013 VA examination report indicated that there 
are questions as to whether a Veteran would have the skill 
to use a protractor to measure and whether the Veteran could 
be objective.  The Board finds that the objective medical 
findings are more probative.  The post-repetitive range of 
motion findings show that pain existed, but there was no 
other additional functional loss.  Even considering the 
Veteran's flare-ups, the most probative evidence does not 
reflect that such flare-ups would limit motion to such a 
degree as to warrant a rating in excess of 20 percent.  The 
Board also recognizes the Veteran's complaints of severe and 
constant pain.  Pain alone is not sufficient to warrant a 
higher rating, as pain may cause a functional loss, but pain 
itself does not constitute functional loss.  Mitchell v. 
Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board finds 
that the Veteran's disability is not so limited by the 
factors noted in DeLuca and §§ 4.40, 4.45, and 4.59, so as 
to constitute forward flexion of less than 15 degrees or 
ankylosis of the cervical spine.  Therefore, a rating in 
excess of 20 percent is not warranted.

The Board has considered whether a higher rating is 
warranted under Diagnostic Code 5243.  The Veteran is 
diagnosed with intervertebral disc syndrome.  The Board 
recognizes that the October 2009 VA examiner indicated that 
the Veteran experienced daily incapacitating episodes after 
work.  However, there is no objective medical evidence 
showing that the Veteran has been prescribed bed rest by a 
physician due to incapacitating episodes having a total of 
at least four weeks during the past 12 months to warrant a 
40 percent rating for intervertebral disc syndrome under 
Diagnostic Code 5243.  The Veteran has not stated that she 
has been prescribed bed rest by a physician.  The Board 
finds that the Veteran has not had incapacitating episodes 
as defined by VA regulation which require physician 
prescribed bed rest.  Therefore, a higher rating under 
Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2012). 

Finally, with respect to neurological manifestations, the 
record shows that the Veteran is service-connected for 
radiculopathy of the left arm.  The Board notes that 
throughout the period on appeal, the Veteran has reported 
that she experienced symptoms in all extremities.  However, 
the Board finds greater probative value in the VA 
examination reports, which only reveal a diagnosis of 
cervical radiculopathy involving the left upper extremity.  
The Board notes that there is a finding of radiculopathy of 
the lower leg; however, this was associated with the 
Veteran's nonservice-connected disability.  Therefore, 
separate ratings for neurological manifestations, other than 
cervical radiculopathy of the left upper extremity, are not 
warranted.  

The Board acknowledges the Veteran's statements regarding 
the severity of her disability.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Although the Board acknowledges 
the Veteran's complaints, the objective medical findings do 
not support the assignment of a higher disability rating for 
the cervical spine.  The Board finds that the objective 
medical evidence of record are more persuasive with respect 
to whether the Veteran's disability warrants a higher 
disability in accordance with the schedular criteria as the 
examining physicians performed physical examinations and 
reported the objective clinical findings with respect to the 
Veteran's spine.

The Board has considered the benefit-of-the-doubt doctrine; 
however, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent 
for degenerative changes of C5-6.  Thus, the benefit-of-the-
doubt doctrine is not applicable and the claim is denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

Increased Rating for Cervical Radiculopathy

The Veteran's cervical radiculopathy of the left upper 
extremity is currently rated as 30 percent disabling, 
effective January 29, 2010, under Diagnostic Code 8615.  
Diagnostic Code 8513 pertains to paralysis of all radicular 
groups.  The Veteran is right-handed.  

As will be discussed in detail below, the Board will 
consider all evidence since the effective date of the grant 
of service connection on August 18, 2007.  

Under Diagnostic Code 8513, complete paralysis of all 
radicular groups, warrants a 90 percent rating for major 
extremity and an 80 percent rating for minor extremity.  
Incomplete paralysis, that is severe, warrants a 70 percent 
rating for major extremity and a 60 percent rating for minor 
extremity.  Incomplete paralysis, that is moderate, warrants 
a 40 percent rating for major extremity and a 30 percent 
rating for minor extremity.  Mild incomplete paralysis 
warrants a 20 percent rating for major extremity and a 20 
percent rating for minor extremity.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The words "mild," 
"moderate," and "severe," as used in the various diagnostic 
codes, are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to ensure that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2012).

During the November 2011 hearing, the Veteran testified that 
she experienced pain all down her left side.  She stated 
that ". . . I have pain that goes down the left side of my 
shoulder, all the way over my buttocks, and come up to the 
front of my left leg, over the front of the leg, go down all 
the way to the foot and tingle my toes, my toe up on that 
foot."  She testified that it was very painful and she could 
not sleep on her back.  She explained that she also could 
not sleep on her side and that she was always twisting and 
turning because the pain wakes her up.  She stated that she 
experienced stiffness and weakness in her neck.  She 
testified that her neck felt tight and it went down her 
shoulders, down her arms, and her fingers.  She said that it 
felt as though someone heavy was standing on her shoulders.  
She testified that she sometimes drops things on the left 
side and had muscle spasms in her neck.

The private medical records and VA treatment records reveal 
complaints of pain with radiation down the left upper 
extremity.  The records reflect the Veteran's complaints of 
weakness, tingling, and numbness.  An August 2007 VA 
treatment record reveals an assessment of cervical 
radiculopathy.  A December 2009 VA treatment record noted 
that the Veteran's left hand grip was weak.  

The April 2008 VA examination revealed that the Veteran 
reported radiation of pain in all fingers of the left hand, 
which was tingling.  The detailed motor examination was 
normal.  The detailed sensory examination of the upper 
extremities was normal.  The detailed reflex exam revealed 
findings of 3+ for all groups tested.    

An October 2009 examination note indicated that the motor 
system revealed normal muscle strength, tone, and 
coordination in both the upper and lower extremities.  
Sensation was intact to light touch, pinprick, temperature, 
vibration, and proprioception.  

A May 2010 private medical record shows that the Veteran 
complained of more frequent left upper extremity pain.  A 
July 2010 VA treatment record indicated that the Veteran's 
strength was 5/5 and she had occasional pain down her left 
arm to her fingers.  There were no sensory deficits.  

The Veteran was provided a VA examination in May 2011.  The 
claims file was reviewed.  The Veteran reported that she 
began to experience left arm pain, weakness, and numbness 
three to four years ago.  She stated that her symptoms began 
a few years ago with tingling from neck down to the left arm 
to all fingers and she now experienced numbness down arm to 
all fingers.  She had weakness more so in grip.  She stated 
that sometimes the pain went down her right arm.  The 
detailed reflex exam findings revealed DTRs of 2+ with 
respect to biceps, triceps, brachioradialis, finger jerk, 
abdominal, knee jerk, ankle jerk, and plantar.  The summary 
of the sensory examination findings showed that no nerves 
were affected.  All extremities were evaluated as normal 
with respect to vibration, pain/pinprick, position sense, 
and light touch with no findings of dysesthesias.  The 
detailed motor examination revealed findings of 4/5 for left 
elbow flexion and left wrist flexion and findings of 5/5 for 
right and left elbow extension, wrist extension, finger 
flexion, finger abduction, thumb opposition, hip flexion, 
hip extension, knee flexion, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe 
extension.  There was no muscle atrophy and no gait 
abnormality.  Joint function was not affected.  A May 2000 
EMG study was noted as minimally abnormal suggestive of 
chronic left C6 radiculopathy.  The diagnosis was listed as 
left cervical radiculopathy consisting of left arm pain, 
weakness, and numbness.  Neuritis and neuralgia were 
present.  With respect to the effects on activities and 
daily living, the examiner indicated that the Veteran could 
not sweep or mop, dust, do chores that required lifting, and 
could not grocery shop alone.  She also slept a lot due to 
her medications.  

In a June 2011 statement, the Veteran explained that she 
felt she was having a heart attack and went to the ER 
because of the excruciating pain that she experienced down 
her neck to her left arm.  

A September 2011 letter from Dr. Vidyullatha Reddy-Sadda 
noted that the Veteran was seen since January 2006 and 
suffered from neck pain due to cervical spondylosis with 
pain and paresthesias in both upper extremities worse in the 
left upper extremity.  

A May 2012 VA treatment record showed that the Veteran 
complained of pain and paresthesias in both upper and lower 
extremities.  On examination, there was normal motor power 
and no gait abnormalities.  A September 2012 VA treatment 
record indicated a neurologically intact examination.  Motor 
strength was 5/5 except for left arm giveaway weakness.  
There were "no pathological reflexes."  Spurling's sign was 
positive bilaterally.  A December 2012 VA treatment record 
showed that the Veteran complained of pain and weakness in 
her left arm.  She stated that she had tingling and pain 
that radiates from the neck down the left arm and stops just 
"above below" the elbow.  Another December 2012 VA treatment 
record noted that the motor power in the left upper 
extremity was 2/5 in all muscle groups and motor power in 
the lower extremity was 5/5.  Hoffman's sign was positive 
and Lehrmitte's sign was positive.  Sensation was intact.  

During the March 2013 VA examination conducted with respect 
to the Veteran's cervical spine, the report revealed that 
the Veteran did not have muscle atrophy.  Reflex examination 
showed DTRs of 2+ in biceps, triceps, and brachioradialis.  
Sensory examination revealed normal findings for the 
shoulder area (C5), inner/outer forearm (C6/T1), and 
hand/fingers (C6-8).  With respect to radiculopathy, the 
examiner indicated that the Veteran had mild intermittent 
pain of the left upper extremity.  

The Veteran was provided a VA examination in March 2013.  
The diagnosis was listed as "Multiple left cervical 
radiculopathies secondary to cervical DDD."  The symptoms 
were listed as: constant pain, which is severe, of the left 
upper extremity, severe intermittent pain in the left upper 
extremity, severe paresthesias and/or dysesthesias in the 
left upper extremity, and severe numbness of the left upper 
extremity.  Muscle strength testing revealed findings of 4/5 
for left elbow flexion, 4/5 for left elbow extension, 4/5 
for left wrist flexion, 4/5 for left wrist extension, 4/5 
for left grip, 4/5 for left pinch (thumb to index finger), 
5/5 for knee extension, 5/5 for ankle plantar flexion, and 
5/5 for ankle dorsiflexion.  The Veteran did not have muscle 
atrophy.  Reflex exam revealed DTRs of 2+ in the biceps, 
triceps, brachioradialis, knee, and ankle.  The sensory 
examination of the shoulder area (C5) was decreased.  
Sensory examination of inner/outer forearm (C6/T1), 
hand/fingers (C6-8); upper anterior thigh (L2); thigh/knee 
(l3/4); lower leg/ankle (L4/L5/S1), and foot/toes (L5) were 
normal.  There were no trophic changes.  The Veteran's gait 
was normal.  The radial, median, ulnar, musculocutaneous, 
circumflex, long thoracic nerves were evaluated as normal.  
The examiner indicated moderate incomplete paralysis of the 
left upper radicular group (5th and 6th cervicals), moderate 
incomplete paralysis of the left middle radicular group, and 
moderate incomplete paralysis of the left lower radicular 
group.  With respect to lower extremity nerves, the sciatic, 
external popliteal, musculocutaneous, anterior tibial, 
internal popliteal, posterior tibial, anterior crural, 
internal saphenous, obturator, external cutaneous, and ilio-
inguinal nerves were normal.  The Veteran used a cane on a 
constant basis.  She used the assistive device due to bunion 
surgery on the left foot.  The examiner indicated that the 
Veteran's peripheral nerve condition and/or peripheral 
neuropathy impacted her ability to work because she could 
not work as a teacher due to neck and left arm pain and 
headaches caused by neck pain and arthritis/DJD.  

Based on the evidence of record, the Board finds that the 
Veteran's cervical radiculopathy of the left arm more 
closely approximates moderate incomplete paralysis of all 
radicular groups.  In this regard, the Veteran has reported 
pain, including excruciating pain that radiates down her 
left upper extremity.  However, upon examination, the most 
recent VA examiner described the incomplete paralysis as 
moderate.  The Board acknowledges that there are findings of 
2/5 muscle strength in the left upper extremity.  However, 
the preponderance of the evidence shows that the Veteran has 
good muscle strength as shown by the findings of 4/5 on 
examination in March 2013 and the 4/5 muscle strength shown 
on examination in July 2010 and May 2011.  The Board notes 
the Veteran's complaints of numbness and tingling and that 
she sometimes drops things as the grip of her left hand is 
weak.  However, the Board finds that the Veteran's symptoms 
and manifestations of her disability are no worse than 
moderate incomplete paralysis of the left arm (minor 
extremity).  The medical evidence also does not reflect any 
findings of "complete paralysis."  Therefore, an initial 
rating in excess of 30 percent for cervical radiculopathy of 
the left arm is not warranted.  

The Board has considered whether application of another 
diagnostic code is appropriate.  The Veteran's cervical 
radiculopathy of the left arm is rated under Diagnostic Code 
8513 - pertaining to all radicular groups.  As indicated by 
the most recent VA examiner, the Veteran has multiple 
radiculopathies of the left upper extremity.  The Board 
finds that Diagnostic Code 8513 is the most appropriate 
diagnostic code for the Veteran's disability as it pertains 
to all radicular groups.  Further, the other diagnostic 
codes pertaining to diseases of the peripheral nerves only 
provide higher disability ratings for severe incomplete 
paralysis or complete paralysis.  As indicated above, the 
evidence does not reflect complete paralysis and the Board 
determined that the Veteran's cervical radiculopathy of the 
left arm is no worse than moderate incomplete paralysis of 
minor extremity.  Therefore, the assignment of another 
diagnostic code would not result in a higher disability 
rating.   

The Board has determined that the Veteran's disability is 
not entitled to staged ratings.  The evidence demonstrates 
that the Veteran's service-connected cervical radiculopathy 
is manifested by no more than moderate incomplete paralysis 
throughout the appeal.  

The Board has considered the Veteran's statements regarding 
the severity of her service-connected cervical radiculopathy 
of the left arm and her contention that she is entitled to a 
higher rating as her disability is severe.  The Veteran is 
certainly competent to report as to the lay observable 
symptoms of her disability to include pain, numbness, 
tingling, weakness, and dropping objects, the Board finds 
that the entire disability picture, which includes the 
Veteran's statements and the objective medical findings, is 
more comparable to a moderate incomplete paralysis and not 
severe incomplete paralysis.  

In light of the above, the Board finds that a rating in 
excess of 30 percent is not warranted for cervical 
radiculopathy of the left arm.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The Board has also considered whether the Veteran is 
entitled to referral for extraschedular consideration for 
his degenerative changes of C5-6 and cervical radiculopathy 
of the left arm.  Thun v. Peake, 22 Vet App 111 (2008).  
Here, the rating criteria reasonably describe the Veteran's 
disabilities and symptomatology as due to her disabilities.  
Diagnostic Code 8513 takes into account nerve damage and the 
resulting impairment of function of the nerve and provides 
for higher ratings for more severe impairment, which has not 
been shown.  With respect to her spine, the Veteran 
complains of pain, limitation of motion, and functional 
impairment.  The rating criteria contemplate such symptoms 
and the severity of her disability.  The Veteran has not 
submitted evidence indicating that her disability or the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b).  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
Factors such as requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
ratings assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
service-connected disabilities have resulted in an unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the schedule 
impractical or inadequate.  Therefore, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not met.  

Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of 
separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(b)(2).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the 
effective date for an award of increased compensation will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" 
or "application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will 
be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.
An exception to the rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If 
an increase in disability occurred within one-year prior to 
the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

On September 9, 1997, the Veteran filed a claim for 
entitlement to service connection for residuals of an injury 
to the cervical, thoracic, and lumbar spines, to include 
headaches.  In an August 2002 decision, the Board granted 
service connection for residuals of an injury to the 
cervical spine.  

In an August 2002 rating decision, the RO implemented the 
Board's decision and granted service connection for 
residuals of injury to the cervical spine, assigning an 
initial 10 percent rating, effective September 9, 1997, the 
date of the grant of service connection.  The Veteran 
appealed the decision.  In a November 2003 rating decision, 
the RO assigned a higher initial rating of 20 percent, 
effective September 9, 1997.  In an October 2005 decision, 
the Board denied the Veteran's claim for a higher rating in 
excess of 20 percent for degenerative changes C5-6, 
residuals of injury to cervical spine.  The Veteran did not 
appeal the decision and the Board's decision is final.  
38 C.F.R. § 20.1100.  

On October 31, 2007, the RO received evidence, to include VA 
treatment records, from the Veteran with respect to her 
cervical spine disability.  The Veteran stated that she was 
submitting evidence with respect to her "arthritis."  She 
stated that she also wanted to open a claim for arthritis in 
her jaw.  The medical evidence included an August 18, 2007 
VA treatment record.  The record revealed a diagnosis of 
cervical radiculopathy.  Several months later, in January 
2008, the Veteran submitted a statement requesting an 
increased rating for her cervical spine disability.  The RO 
adjudicated the claim for an increased rating in the May 
2008 and September 2008 rating decisions.  In a July 2011 
rating decision, the RO granted service connection for 
cervical radiculopathy and assigned an effective date of 
January 29, 2010.  

Here, in construing the Veteran's statement liberally, the 
Board finds that the Veteran's October 31, 2007 statement is 
a claim for an increased rating for her service-connected 
cervical spine disability.  As the Veteran's cervical 
radiculopathy of the left arm was granted as part of her 
cervical spine disability, the Board finds that the evidence 
dated one year prior to the claim is relevant as to whether 
the Veteran's cervical radiculopathy of the left arm 
warrants an effective date earlier than January 29, 2010.  
Here, the Board finds that the August 18, 2007 VA treatment 
record shows that the Veteran was diagnosed with cervical 
radiculopathy.  Thus, it is factually ascertainable that the 
Veteran had radiculopathy of the bilateral lower extremities 
associated with his service-connected cervical spine 
disability within the one-year period preceding the October 
2007 claim.  The Board notes that a May 2011 VA examiner 
subsequently interpreted a May 2000 EMG study as reflecting 
a mild abnormal study suggestive of radiculopathy.  However, 
in reviewing the evidence as a whole, the Board finds that 
it is factually ascertainable that the increase occurred on 
August 18, 2007, within the one-year period prior to the 
October 31, 2007 claim for an increased rating for the 
service-connected cervical spine disability.  Although the 
record contained symptoms prior to August 18, 2007, this is 
the first evidence of a diagnosis of radiculopathy.  As 
such, the proper effective date for the grant of a separate 
rating for cervical radiculopathy is the date entitlement 
arose and, therefore, August 18, 2007, is the appropriate 
effective date for the grant of a separate rating for 
cervical radiculopathy of the left arm.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1), (2).

The Board finds that an effective date prior to August 18, 
2007, is not warranted.  There is no communication from the 
Veteran requesting service connection for a neurological 
disability.  Further, the evidence does not reflect an 
examination or hospitalization report, meeting the 
definition under 38 C.F.R. § 3.157, indicating a desire to 
file a claim for radiculopathy.  38 C.F.R. §§ 3.1(p), 
3.155(a), 3.157(b) (2012).  Indeed, the medical evidence of 
record associated with the claims file prior to August 18, 
2007, contained complaints of parethesias, tingling, and 
pain, but there was no diagnosis of radiculopathy, for which 
the Veteran is service-connected, until August 18, 2007.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date prior to 
August 18, 2007, for the grant of service connection for 
cervical radiculopathy of the left arm.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2012).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of injury to 
the thoracic and lumbar spine is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative changes to C5-6, residuals of injury to the 
cervical spine is denied. 

Entitlement to an initial rating in excess of 30 percent for 
cervical radiculopathy of the left arm is denied.

Entitlement to an effective date of August 18, 2007, but no 
earlier, for the grant of service connection for cervical 
radiculopathy of the left arm, is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.




REMAND

In February 2012, the Board remanded the Veteran's claim for 
an initial rating in excess of 30 percent for post-traumatic 
muscle tension headaches for additional development.  The 
Board notes that the Veteran's claim has been pending since 
the effective date of the grant of service connection on 
September 9, 1997.  Following the Board's remand, the 
Veteran was provided a VA examination.  In an April 2013 
rating decision, a higher rating of 50 percent for post-
traumatic muscle tension headaches, was assigned, effective 
August 8, 2011.  In the decision, it was noted that this 
action constituted a "full grant" of the benefit sought on 
appeal.  However, merely because a 50 percent rating is the 
maximum rating assignable under Diagnostic Code 8100, this 
does not represent a full grant of the benefit sought as 
there must be consideration of whether referral for an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b) (2012); see also Thun v. Peake, 22 Vet App 111 
(2008).  

Further, as indicated above, the Veteran's claim for a 
higher initial rating includes consideration of the evidence 
beginning on September 9, 1997.  As such, the assignment of 
a 50 percent rating, effective August 8, 2011, does not 
represent a full grant of the benefit sought on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
Veteran is entitled to a supplemental statement of the case 
(SSOC), addressing whether the Veteran is entitled to an 
initial rating in excess of 30 percent for post-traumatic 
muscle contraction headaches prior to August 8, 2011, and 
whether an initial rating in excess of 50 percent is 
warranted for post-traumatic muscle contraction headaches 
from August 8, 2011.  

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case 
with respect to whether the Veteran is 
entitled to an initial rating in excess of 
30 percent for post-traumatic muscle 
contraction headaches prior to August 8, 
2011, and whether an initial rating in 
excess of 50 percent is warranted for 
post-traumatic muscle contraction 
headaches from August 8, 2011, to include 
whether referral for extraschedular rating 
is warrranted.  After the Veteran and her 
representative have been provided an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


